Title: To James Madison from Stephen Cathalan, Jr., 22 August 1801 (Abstract)
From: Cathalan, Stephen
To: Madison, James


22 August 1801, Marseilles. Announces that Captain Bainbridge in the Essex arrived on 29 July. Since the ship had been at Gibraltar and had met vessels at sea, it would have been quarantined for fifteen days; consequently, Bainbridge left immediately for Barcelona, taking with him the Martha, the only vessel ready to sail under his convoy. They arrived at Barcelona on 1 Aug. and departed on 9 Aug. for Gibraltar with twenty other American vessels. Acknowledges receipt on 8 Aug. from Spain of JM’s 21 May circular. Expresses willingness to assist Commodore Dale or any ships of his squadron. Has received letter of credit from Mackenzie and Glennie of London for needs of the squadron. Swedish frigate undergoing repairs at Toulon has received assistance from French officers; believes any of the American squadron will receive the same, if needed. Transcribes a letter received on 21 Aug. from the Swedish agent, which enclosed dispatches from Cathcart; forwards dispatches in the condition in which he received them, with no cover, and explains that all the packets had been opened and some destroyed in a mail robbery near Nice. Is informing Cathcart of this; had already forwarded to him, after disinfecting with vinegar, three packets of dispatches delivered by Essex. Congratulates JM on his appointment as secretary of state and asks to be retained as commercial agent. States in postscript that Swedish agent has offered to obtain certificate from post office attesting that Cathcart dispatches were received without cover.
 

   RC (DNA: RG 59, CD, Marseilles, vol. 1). RC 4 pp.; docketed by Wagner. In the body of the RC, Cathalan transcribed François-Philippe Folsch’s letter to him of 21 Aug. 1801 (in French), reporting attack on the 13 July Genoa courier near Nice.


   A full transcription of this document has been added to the digital edition.
